DETAILED ACTION
This Office Action is in response to application 16/628,269 filed on January 03, 2020.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-17 are pending and herein considered.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP17305865.2, filed on 07/04/2017.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a data processing system comprising mean for carry out a method having the steps” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation 15 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As a review of the specification, there is no association between the structure and the function can be found. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 
 Claim 1 recites the limitation “…and receiving a digital signature…”in line 11. It is unclear which entity is receiving “a digital signature of said data item”, for instance, the user’s device or the connected device. 
Claim 1 recites the limitation “transmitting the data item…”in line 14. It is unclear which entity is receiving “a digital signature of said data item”, for instance, the user’s device or the connected device. Claims 15-17 are also rejected under similar rationale.
Claim 1 recites the limitation "the digital signatures" and “all of the data items” in line 18.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-17 are also rejected under similar rationale.
Claim 1 recites the limitation "the owner" in line 19.  There is insufficient antecedent basis for this limitation in the claim. Claims 15-17 are also rejected under similar rationale.
Claim 2 recites the limitation "… a list of at least one data item…" in line 2. It is unclear this list is referred to the same list recited in claim 1. Claims 15-17 are also rejected under similar rationale.
Claim 15 recites the limitation "the user’s device" and “the connected device” in 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 2-14; claims 2-14 depend from claim 1. Therefore, claims 2-14 are rejected under 35 U.S.C. 112(b) for the same reasons.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-17 are rejected under 35 USC § 101 as being directed to non-statutory subject matter.
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 16 recites “A computer program product comprising instructions … executed by a computer…” but does not further define that the product isn’t actually embodied on hardware and/or a non-transitory computer readable medium. A program product is executed by a computer is not construe that the program product is embodied within the computer. Therefore, the claim is directed to a software per se 

Claim 17 recites “a computer readable storage medium” There is no further discussion in the specification regarding what the computer readable storage medium is. Broadly interpreted, the claim can be any means that include propagate and transmission signals, which under broadest reasonable interpretation may still embody signal/carrier waves/physical waves and is thus directed to a signal per se. Therefore, the claim is directed to non-statutory subject matter. The Examiner respectfully suggests that the claim be further amended to “One or more non-transitory computer readable storage medium” to make the claim statutory under 35 U.S.C. 101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyos et al. (Hoyos) U.S. Pub. Number 2015/0363986, in view of Ikeda U.S. Pub. Number 2005/0235153.   
Regarding claim 1; Hoyos discloses a method for granting access to a service provided by a connected device for a user having a user's device and requesting said access, the method comprising the steps of: 
receiving by the user's device from the connected device a request to validate a user profile para. [0071] the on-board computer 101b collects user identification information… the enrollment module 176 and the user interface module 170, can prompt the user to input the user identification information and receive the user inputs via the user interface 115. The user identification information can include information about the user's identity (e.g., name, address, social security number, etc.), a user profile corresponding to a list of at least one data item representing the user's capabilities to use a service provided by the given connected device (para. [0006] a plurality of user profiles that are each associated with a respective user and a respective mobile device, a plurality of vehicle profiles that are each associated with a respective vehicle having a respective on-board computer, and permissions associated with respective user profiles in relation to respective vehicle profiles. The permissions govern access by the respective users to the respective vehicles… identifying one or more permissions that is associated with the user profile and the vehicle profile, and verifying based on the one or more permissions, that the user is authorized to access the vehicle). 
requesting by the user's device to a verification server associated to the at least one data item to validate said data item, [[and receiving a digital signature of said data item generated by the verification server as a proof of the validation]] (para. [0024] if user is successfully authenticated and authorized to access the vehicle, the system for authorizing a user to access a vehicle 100 can facilitate the user's physical access. For example, the remote system server 105 can transmit an authorization notification to the on-board computer 101b; para. [0032] system server 105 can be practically any computing device and/or data processing apparatus capable of communicating with the user devices and remote computing devices and receiving, transmitting and storing electronic information and processing requests); 
 transmitting the data item of the user profile [[and its digital signature]] to a device belonging to the owner of the connected device for it to be informed that said data item is validated, the user profile(para. [0038] the system server 105 can be configured to securely facilitate identification/authentication of the user's identity (collectively referred to as authentication or identity assertion) without authorizing the user's access to an access-controlled environment or perform an underlying transaction/operation requested by the user… the system server is configured to authorize a user by recognizing one user from another at an appropriate level of security); 
granting for the user access to the service provided by the connected device when the user profile is validated (para. [0024] after a user has been authenticated, the system can also instruct the on-board computer to perform other operations such as starting the vehicle and the like…facilitate a user's physical access to the vehicle, as well as provide physical or electronic access to and control over other computer-controlled functions of the vehicle and services available through the on-board computer).
Hoyos does not discloses, which Ikeda discloses receiving a digital signature of said data item generated by the verification server as a proof of the validation (Ikeda: para. [0052] the control unit 16 confirms that the user has a right to use of a digital signature generation key required by this user or not and when the result of the user authentication indicates validity; para. [0055] The digital signature generating unit 14 provides the digital signature processing to the digital information D by using this digital signature generation key to generate an digital signature (ST5) and transmits the acquired digital signature to the control unit 16), and transmitting the data item of the user profile and its digital signature (Ikeda: para. [0058] control unit 16 applies the hash function to both of the digital signature and the assertion and transmits the acquired hash value, digital signature, and assertion to the client apparatus 20A (ST6)).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Hoyos to provide receiving a digital signature of said data item generated by the verification server as a proof of the validation and transmitting the data item of the user profile and its digital signature, as taught by Ikeda. The motivation would be to provide to certify that the verification is not falsified when the verification result indicates the validity or to assure that a content of the digital information is not falsified (paras. 0006, 0060).

Regarding claim 2; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a connected device profile corresponding to a list of at least one data item representative of the capabilities of the connected device's is validated by implementing the steps of:  Page 4 of 11 GMT3546-1 PrelimAmendV10-100
transmitting by the connected device the at least one data item listed in the connected device profile to the verification server associated to said data item (Hoyos: para. [0006] creating, by the computing device in the storage, an access record concerning the authorized access and transmitting an authorization notification that facilitates the user access to the vehicle over a communications network to a remote computing device associated with the vehicle); 
 receiving a digital signature of said data item, said digital signature being generated by the verification server when the data item is valid (Ikeda: para. [0055] digital signature generating unit 14 provides the digital signature processing to the digital information D by using this digital signature generation key to generate an digital signature (ST5) and transmits the acquired digital signature to the control unit 16. The digital signature may include the digital information D as a target of the signature and a system of the digital signature depends on the digital signature system to be used); 
 transmitting the validated data item of the connected device profile and its signature to the user's device for the user's device being able to check the validity of this data item by verifying its associated digital signature (Ikeda: para. [0061] the client apparatus 20B verifies the digital signature on the basis of the public key of the user of the client apparatus 20A (ST9), and if the verification result is valid, the validity of the digital signature is assured and further, the validity of the digital information D is assured). The reason to combine Hoyos and Ikeda is the same as claim 1 above.

Regarding claim 3; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a connected device profile
 transmitting by the connected device to the owner's device the at least one data item listed in the connected device profile (Hoyos: para. [0069] enrolling the user 124 with the system 100. The enrollment process verifies the user's identity to ensure that the user is who they say they are. Enrollment also specifies the manner in which the user 124 and/or the user device that is being used to authenticate the user (e.g., on-board computer 101b and/or or on-board device 101b) is identified to the system server 105 during authentication processes. In addition, enrollment can create a user profile which associates the user 124 with user devices (e.g., user's mobile device 101a and/or the on-board computer 101b) and with one or more of the user's transaction accounts (i.e., a vehicle access and vehicle management account such as an On-Star.RTM., or a fleet vehicle management service maintained by the remote computing device 102);  
(Ikeda: para. [0060] the client apparatus 20B verifies the assertion by the hash value due to the operation of the operator (ST8), and certifies that the assertion is not falsified when the verification result indicates the validity. Subsequently, the client apparatus 20B verifies the security environment of the digital signature on the basis of the key management system and the user authentication system included in the assertion, and if the contents of the assertion satisfies the desired security environment, the client apparatus 20B determines that the user is a valid user or owner of the digital signature key); 
transmitting the validated data item of the connected device profile and its signature to the user's device for the user's device to be able to check the validity of this data item by verifying its associated digital signature (Ikeda: para. [0061] the client apparatus 20B verifies the digital signature on the basis of the public key of the user of the client apparatus 20A (ST9), and if the verification result is valid, the validity of the digital signature is assured and further, the validity of the digital information D is assured). The reason to combine Hoyos and Ikeda is the same as claim 1 above.

Regarding claim 4; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein the at least one data item listed in the user profile is provided by a secure enclave embedded in the user's device (Hoyos: para. [0069] a user profile which associates the user 124 with user devices (e.g., user's mobile device 101a and/or the on-board computer 101b) and with one or more of the user's transaction accounts (i.e., a vehicle access and vehicle management account such as an On-Star.RTM., or a fleet vehicle management service maintained by the remote computing device 102)).

Regarding claim 5; the combination of Hoyos and Ikeda discloses the method according to claim 2, wherein the at least one data item listed in the connected device profile are provided by a secure enclave embedded in the connected device (Hoyos: para. [0007] a plurality of user profiles that are each associated with a respective user and a respective mobile device, a plurality of vehicle profiles that are each associated with a respective vehicle having a respective on-board computer, and permissions associated with respective user profiles in relation to respective vehicle profiles).

Regarding claim 6; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a public key infrastructure (PKI) is used to distribute securely the public keys or certificates that are needed to verify the signatures generated for the validating the data item of the user's and connected device profile (Hoyos: para. [0006] a plurality of user profiles that are each associated with a respective user and a respective mobile device, a plurality of vehicle profiles that are each associated with a respective vehicle having a respective on-board computer, and permissions associated with respective user profiles in relation to respective vehicle profiles).  

Regarding claim 7; the combination of Hoyos and Ikeda discloses the method according to claim 6, wherein the one or several verification servers play the role of one or several certifying authority (Hoyos: para. [0007] a plurality of user profiles that are each associated with a respective user and a respective mobile device, a plurality of vehicle profiles that are each associated with a respective vehicle having a respective on-board computer, and permissions associated with respective user profiles in relation to respective vehicle profiles).
 
Regarding claim 8; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein each data item comprises an identifier identifying the verification server to which it is (Hoyos: para. [0007] authorizing step also includes identifying one or more permissions, among the permissions, that is associated with the user profile and the vehicle profile, and verifying, by the computing device based on the one or more permissions, that the user is authorized to access the vehicle; Hoyos: para. [0022] authorizing the access requested by the user based on rules and permissions associated with respective vehicles and/or respective users).

Regarding claim 9; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a data item validated by a given verification server is transmitted after validation together with a time stamp representative of the time at which it was validated (Hoyos: para. [0116] all transmissions to and from the various computing devices (e.g., mobile device 101a, user computing device 101b system server 105, and remote computing device 102) during user authentication and subsequent communications can be time stamped and time sensitive and/or include session information. As such, the authorization process can also be contingent upon authentication occurring within a pre-defined duration or "time to live" from the time-stamp of each packet of data being sent to the system server).

Regarding claim 10; the combination of Hoyos and Ikeda discloses the method according to claim 9, wherein the verification server calculate the digital signature using both the data item and the time stamp (Ikeda: para. [0013] key management device configured to manage the digital signature generation key in accordance with a key management system that has been set in advance for each generation request source of the digital signature…an digital signature generation device configured to generate the digital signature by using the corresponding digital signature generation key among the key management device when a result of this user authentication indicates validity). The reason to combine Hoyos and Ikeda is the same as claim 1 above.

Regarding claim 11; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a periodic verification of the user profile is requested by the owner of the connected device for allowing its use (Hoyos: para. [0148] the user can be periodically authenticated or prompted to authenticated …for instance, settings associated with a commercial driver and his truck can require that the driver is automatically authenticated by the on-board computer periodically throughout the day to ensure the authorized driver is driving and to monitor how long and how far the driver is driving, so as to comply with legal requirements).

Regarding claim 12; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a periodic verification of the connected device profile is requested by the user of the connected device (Hoyos: para. [0148] the user can be periodically authenticated or prompted to authenticated …for instance, settings associated with a commercial driver and his truck can require that the driver is automatically authenticated by the on-board computer periodically).

Regarding claim 13; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a plurality of user profiles is memorized in the Page 6 of 11GMT3546-1 PrelimAmendV10-100Preliminary Amendment dated Dated January 3, 2020.secure enclave of the connected device, a given service provided by the connected device being linked to one of this plurality of user profiles (Hoyos: para. [0007] a plurality of user profiles that are each associated with a respective user and a respective mobile device, a plurality of vehicle profiles that are each associated with a respective vehicle having a respective on-board computer, and permissions associated with respective user profiles in relation to respective vehicle profiles. The permissions govern access by the respective users to the respective vehicles).
 
Regarding claim 14; the combination of Hoyos and Ikeda discloses the method according to claim 1, wherein a data item is considered valid by its associated verification server when it corresponds to a valid entry memorized in a database maintained is said verification server (Hoyos: para. [0039] the system server 105 can be configured to implement additional security processes, including role gathering and access control, so as to facilitate authorization of a user to access an access-controlled environment).

Regarding claim 15; claim 15 is directed to a data processing system which has similar scope as claim 1. Therefore, claim 15 remains un-patentable for the same reasons.

Regarding claim 16; claim 16 is directed to a computer program product which has similar scope as claim 1. Therefore, claim 16 remains un-patentable for the same reasons.

Regarding claim 17; claim 17 is directed to a computer-readable storage medium which has similar scope as claim 1. Therefore, claim 17 remains un-patentable for the same reasons.

Examiner’s remarks 
The Applicant is encouraged to contact the examiner to expedite prosecution and to discuss propose amendment to overcome the rejection.
Related Art
The following prior art made of record and cited on PTO-892, but not relied upon, is considered pertinent to applicant’s disclosure:


U.S. Pub. No. 2016/0261594 to Vishwanath-Vishwanath teaches to allow a third party system to more particularly identify sets of users for distributing content, an online system receives data from a third party system identifying users of the online system who have authorized communication with the third party system and stores information authorizing communication between the third party system and the users in user profiles associated with the user. User profiles including information authorizing communication between the third party system and online system users are identified by the online system, which selects a set of the identified user profiles associated with information satisfying the criteria specified by the request. The online system transmits the notification to client devices associated with users associated with the set of the identified user profiles.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Examiner, Art Unit 2491